 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5    ISRAEL GARCIA-BORJA,                                    Case No. 3:18-cv-00573-RCJ-WGC
 6                                         Petitioner,
             v.                                                           ORDER
 7
      ISIDRO BACA, et al.,
 8
                                       Respondents.
 9

10          Good cause appearing, IT IS THEREFORE ORDERED that Respondents’ first Motion
11   for Enlargement of Time (ECF No. 25) is GRANTED. Respondents have until May 11, 2020, to
12   answer Petitioner Israel Garcia-Borja’s petition for writ of habeas corpus.
13          DATED this 2nd day of April, 2020.
14

15
                                                             ROBERT C. JONES
16                                                           UNITED STATES DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26

27

28


                                                         1
